DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 5-6, 9-10, 14-16, 25, 27-30, and 32-33 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden of search.  This is not found persuasive because the restriction was made under lack of unity and burden of search is not a consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim 1 is directed to an allowable product (although see claim informality objection below).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23-24, 26, and 31, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18-22, directed to the invention of Group II do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, III, and IV as set forth in the Office action mailed on 7/26/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2022.

	The restriction requirement mailed 7/26/2022 also included a species election.  Applicant’s 9/8/2022 response did not elect a species.  Upon further consideration, the examiner has withdrawn the species election.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “antibody polypeptide of comprising a heavy chain.”  It appears that the recitation “of” is in error and should be deleted.
Appropriate correction is required.


Specification
The substitute specification filed 9/17/2020 has been entered.  The paragraph concerning incorporation by reference of the sequence listing is on the last page of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim recites a) contacting a sample obtained from the subject with the antibody polypeptide of any of claim 2; b) determining presence or amount of EGFR in the sample; and c) correlating the presence or the amount of EGFR to existence or status of the EGFR related disease or condition in the subject.  The correlating step reflects a naturally occurring correlation or relationship and is a judicial exception.  This is also an abstract idea (mental process and mathematical relationship) judicial exception.  This judicial exception is not integrated into a practical application because the claim requires nothing beyond the correlation step. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because contacting a sample and determining the presence or amount of EGFR would have been routine and conventional data gathering steps.
Claim 31 is not eligible subject matter under 35 USC 101.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as discussed below, does not reasonably provide enablement for all methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 23 is directed to a method of treating a disease or condition in a subject that
would benefit from modulation of EGFR activity, comprising administering to the subject a
therapeutically effective amount of the antibody polypeptide of claim 2 or the pharmaceutical composition of claim 17.
Claim 24 specifies that the disease or condition is cancer or inflammatory disease.  Claim 26 recites wherein the cancer is colorectal cancer, skin cancer, head and neck cancer, non-small cell lung cancer, gastrointestinal cancer, glioblastoma, melanoma, breast cancer, cervical cancer, ovarian cancer, endometrial cancer, prostate cancer, renal cancer, bladder cancer, esophageal cancer, brain cancer, liver cancer, pancreatic cancer, hepatocellular cancer, or squamous cell carcinoma, and wherein the inflammatory disease is Alzheimer's disease, asthma, atopic allergy, allergy, atherosclerosis, bronchial asthma, eczema, glomerulonephritis, graft vs. host disease, hemolytic anemias, osteoarthritis, psoriasis, sepsis, stroke, transplantation of tissue and organs, vasculitis, diabetic retinopathy or ventilator induced lung injury.
The specification defines “treating” or “treatment” of a condition as including preventing or alleviating a condition, slowing the onset or rate of development of a condition, reducing the risk of developing a condition, preventing or delaying the development of symptoms associated with a condition, reducing or ending symptoms associated with a condition,
generating a complete or partial regression of a condition, curing a condition, or some
combination thereof.
	There is no evidence of record or reason to believe that administering any antibodies encompassed by claim 2 would prevent, slow the onset of, cure, and/or reduce risk of developing any of the conditions encompassed by claims 23-24 and named in claim 26.  At least for example there is no evidence or reason to believe that administering any antibodies encompassed by claim 2 would end symptoms or generate a complete or partial regression of a condition such as Alzheimer’s disease (including cognitive deficits) or sepsis (including reversing organ damage).  At least for example, there is no evidence or reason to believe that administering any antibodies encompassed by claim 2 would generate a complete or partial regression of any cognitive impairments caused by brain cancer or stroke.  At least for example, there is no evidence or reason to believe that administering any antibodies encompassed by claim 2 would alleviate all symptoms of atherosclerosis (such as high blood pressure), diabetic retinopathy (such as vision loss), and osteoarthritis (such as joint damage). 

	The prior art of record discloses that antibodies to EGFR could be used to inhibit tumor growth or progression in solid tumors.  See at least Roovers et al. (of record). However, this knowledge in the prior art cannot be extrapolated to support all treatment methods and therapeutic effects encompassed by the claims.  The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 7, 23-24, 26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is confusing in reciting “and a homologous sequence thereof having at least 80% sequence identity yet retaining specific binding affinity to EGFR.”  It appears that applicant intended that “the group consisting of” was to include homologous sequences to any of SEQ ID NO: 7, 9, 11, and 13; however, the claim language does not make this clear.  Claim 3 depends upon claim 2.  SEQ ID NOS: 7 and 9 contain the CDRs of claim 2, part a), and SEQ ID NOS: 11 and 13 contain the CDRs of claim 2, part b).  Applicant is reminded that the antibody polypeptides of claim 3 must contain the CDRs of claim 2 in order for the claim to be properly dependent.  That is, the variability permitted by the “at least 80% sequence identity” must be in the framework regions and not the CDRs.  The claim language “homologous sequence thereof having at least 80% sequence identity yet retaining specific binding affinity to EGFR” implies that the framework regions provide the specific binding affinity to EGFR rather than the CDRs.  Clarification is requested.  
Claim 4 as presented in the 9/8/2022 claim set is indefinite in failing to depend upon any claim.  The 9/17/2022 claim set has it dependent upon claim 2.  If it depended upon claim 2, the antibody polypeptide of claim 4 recites “further comprising one or more amino acid residue substitutions or modifications yet retaining specific binding affinity to EGFR.”  Just as with claim 3, the substitutions and modifications must be in the framework regions and not the CDRs in order for the claim to be properly dependent.  The claim language implies that the framework regions provide the specific binding affinity to EGFR rather than the CDRs.  Clarification is requested.  
Claim 7 recites “derived from a VHH domain.”  It is unclear what structure for the claimed antibody heavy chain variable domain is intended by this limitation.  The metes and bounds of the claim cannot be determined.  The CDRs recited in claim 2 are from llama.  For example, if applicant intended a humanized antibody, the claim language should make this clear.
Claim 23 is confusing in reciting “a therapeutically effective amount of the antibody polypeptide of any of claim 2.”  Claim 2 is directed to antibody polypeptides comprising the heavy chain variable domain of a) or b).  It is unclear if applicant is intending a special meaning to “of any of claim 2.”  It appears that claim 23 should recite “a therapeutically effective amount of the antibody polypeptide of claim 2.”  
Claims 24 as presented in the 9/8/2022 claim set recites “cancer of inflammatory disease.”  This is confusing, particularly as the 9/17/2022 claim set recites “cancer or inflammatory disease.”  Claim 26 depends upon claim 24 and the conditions recited in claim 26 are not cancers of inflammation. In addition, “transplantation of tissue and organs” is not a disease or condition.  It appears that claim 24 contains a word processing error.  Clarification is requested.
Claim 31 is confusing in reciting “correlating the presence or the amount of EGFR to existence or status of the EGFR related disease or condition in the subject.”   The claim does not clearly indicate how the presence or amount of EGFR correlates to the existence or status of any EGFR related disease or condition.  It is noted that a sample obtained from a subject may contain EGFR where there is no disease as EGFR is naturally present on many cells.  In particular, the claim does not indicate that any particular amount indicates a better or worse status compared to any other amount. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 depends upon claim 1.  It is directed to a “kit comprising the antibody polypeptide of claim 2, useful in detecting EGFR.   The intended use language is given no patentable weight and claim 34 requires nothing more than the polypeptide antibody of claim 1.  Claim 34 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 2 is objected to for a claim informality.  Claims 8, 11-13, and 17 are objected to as they depend from claim 2.  The limitations of claim 11 are found in Figure 1A for W5626-2C10-z5 and W5626-2C2-z22.  The limitations of claim 12 are found in Figure 1D for W5626-2C10-z5 and W5626-2C2-z22.  The limitations of claim 13 are found in Figures 1B-C for W5626-2C10-z5 and W5626-2C2-z22.

The art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019/179390 discloses antibody polypeptides of the instant claims.  At least for example, instant SEQ ID NOS: 1, 2, and 3 are found in SEQ ID NOS: 4, 6, 32, and 35.  Instant SEQ ID NO: 7 corresponds to SEQ ID NO: 4 and instant SEQ ID NO: 9 corresponds to SEQ ID NO: 6.  Instant SEQ ID NO: 9 is present in SEQ ID NOS: 32 and 35.  This document is not prior art against the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/
mpa